Dismiss and Opinion Filed August 23, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00252-CV

                       BRENT BRASHER, Appellant
                                  V.
                     BW AUSTIN TRINITY LLC, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00566-A

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg
      After appellant failed to timely file his brief, we directed appellant by postcard

dated July 12, 2022, to file his brief within ten days and cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Ken Molberg/
220252f.p05                                KEN MOLBERG
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRENT BRASHER, Appellant                     On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-22-00252-CV          V.               Trial Court Cause No. CC-22-00566-
                                             A.
BW AUSTIN TRINITY LLC,                       Opinion delivered by Justice
Appellee                                     Molberg. Justices Reichek and
                                             Garcia participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 23rd day of August, 2022.




                                       –3–